July 7, 1902. The opinion of the Court was delivered by
This is a petition addressed to the Court in the exercise of its original jurisdiction for an injunction restraining the county board of commissioners of Edgefield County, as the corporate authority of Pickens and Wise Townships, from issuing negotiable coupon bonds, in accordance with the provision of an act entitled: "An act to authorize and empower cities, towns, townships and other municipal corporations, to issue negotiable coupon bonds for the refunding or payment, in whole or in part, of bonded indebtedness, and any unpaid past due interest thereon, existing at the time of the adoption of the present Constitution," approved 9th March, 1896, and amended 11th February, 1902. The petitioners base their right to an injunction on the ground that the act authorizing the said townships to subscribe to the capital stock of the Carolina, Cumberland Gap and Chicago Railway Co. was unconstitutional on account of the absence of a corporate purpose of the townships incorporated by said act and, therefore, that the bonds issued in pursuance of said act did not constitute a valid bonded indebtedness against said townships. The respondents contend that the bonds so issued constitute a valid and legal indebtedness against said townships, and that they have been so declared and adjudged in suits brought against said townships in the Circuit Court of the United States. The facts in detail will be seen by reference to the petition and return, which will be set out in the report of the case. Statutes *Page 382 
similar to that authorizing said townships to subscribe to the capital stock of said railroad company have been construed in Floyd v. Perrin, 30 S.C. 1, 8 S.E.R., 14;Whitesides v. Neeley, 30 S.C. 31, 8 S.E.R., 27; State v.Whitesides, 30 S.C. 579, 9 S.E.R., 661; State v. Neeley,30 S.C. 603; Construction Co. v. Township, 49 S.C. 535, 27 S.E.R., 570; Coleman v. Broad R. Township, 50 S.C. 321, 27 S.E.R., 774; and in all of these such acts were held to be unconstitutional.
The United States Circuit Court has, however, construed the act authorizing said townships to subscribe to the capital stock of the Carolina, Cumberland Gap and Chicago Ry. Co. to be constitutional, and rendered judgments against said townships which are binding on these petitioners. The question to be determined by this Court is what effect shall be given to said judgments. Sec. 1, art. IV., Constitution of the United States, provides that "full faith and credit shall be given in each State to the public acts, records and judicial proceedings of every other State." In the case ofMcCollough v. Hicks, 63 S.C. 542, it was held that this provision applies to a judgment of the Circuit Court of the United States. That Court has adjudged said bonds to be valid and legal obligations against said townships, and this question must be regarded as settled as to those bonds. If we should allow this question as to these bonds to be again brought in review, we would fail to give full faith and credit to the judicial proceedings of the United States Circuit Court.
Having reached this conclusion, it necessarily follows that the petition must be dismissed, and it is so adjudged. *Page 383